Case 1:18-md-02824-WJ Document 884-6 Filed 10/26/20 Page 1 of 4




         Exhibit F
            Case 1:18-md-02824-WJ Document 884-6 Filed 10/26/20 Page 2 of 4


                                                                                  Page 1
                  MULTI-DISTRICT LITIGATION




         IN RE: GOLD KING MINE RELEASE IN SAN
         JUAN COUNTY, COLORADO, ON AUGUST 5,
         2015.

                        NO: 1:18-MD-02824-WJ




         TELEPHONIC HEARING AND STATUS CONFERENCE PURSUANT TO
               RULE 16(c)(2)(F) and (L)
                November 13, 2019
                  12:00 p.m.
                421 Gold, Southwest
               Albuquerque, New Mexico




         BEFORE: HONORABLE ALAN C. TORGERSON, SPECIAL MASTER




         REPORTED BY: Mary Abernathy Seal, RDR, CRR, NM CCR 69
              Bean & Associates, Inc.
              Professional Court Reporting Service
              201 Third Street, Northwest, Suite 1630
              Albuquerque, New Mexico 87102



         (3090N) MAS


info@litsupport.com                  BEAN & ASSOCIATES, INC.                  505-843-9494
                          201 Third St. NW, Ste. 1630, Albuquerque NM 87102
             Case 1:18-md-02824-WJ Document 884-6 Filed 10/26/20 Page 3 of 4
                                                                                                    14 (Pages 50 to 53)
                                                    Page 50                                                     Page 52
   1    orange river.                                           1   to tax my now 74-year-old mind.
   2           SPECIAL MASTER TORGERSON: Let me stop            2          MR. GILMOUR: Yes, Your Honor.
   3    you. Let me stop you. Because I understand all          3          SPECIAL MASTER TORGERSON: I still don't
   4    that and I understand why somebody ought to be able     4   see the -- I see the connection, but I don't see --
   5    to make a claim for these damages. But why isn't it     5   so you're saying, well, "We'll give you what we have
   6    the State of New Mexico, rather than the State of       6   and we'll ask these other agencies that we can't
   7    New Mexico Environmental Department?                    7   force to do anything to give us documents. And if
   8           MR. GILMOUR: Because it was an                   8   they say they will, we'll do that pursuant to a
   9    environmental disaster, the agency is the one           9   memorandum of understanding."
  10    identified by the State to be in charge of             10          But what if somebody says, "No, we're not
  11    remediation, restoration, and any and all damages      11   going to give you the documents"? Or what if the
  12    that flow from that. If you look at the enabling       12   Federal Defendants say, "We're not satisfied with
  13    statute that the United States cited, the very first   13   that response"? Then what do they do?
  14    part says, "The department shall have the power to,    14          MR. GILMOUR: Then, Your Honor -- and I
  15    A, sue and be sued."                                   15   don't think we would get to that point. But
  16           SPECIAL MASTER TORGERSON: Yes.                  16   assuming for purposes of discussion that that
  17           MR. GILMOUR: And the final statement            17   happens, then they would be perfectly entitled to
  18    there is in subsection I which says, "Have such        18   serve a subpoena upon that agency.
  19    other powers as may be necessary and appropriate to    19          SPECIAL MASTER TORGERSON: Okay. Well,
  20    the exercise of the powers and duties delegated to     20   that would be my solution, but it seemed to be
  21    the department." And this has been put within the      21   unnecessary if we can get cooperation. All right.
  22    purview of the department.                             22   Let's try to get beyond that. And let's talk about
  23           SPECIAL MASTER TORGERSON: Okay. Well,           23   the scope of these requests. And let's set aside
  24    I'm probably getting into an area that's way above     24   for a moment whether I agree or disagree with you
  25    my pay grade, but I don't quite understand it. And     25   about whether these kinds of requests, which are


                                                    Page 51                                                     Page 53
   1    then it gets more complicated when you say, "Well,      1   really asking about information with respect to your
   2    even though we're making all these claims on behalf     2   claim for damages, are premature because I have my
   3    of all these other departments, we don't have to        3   own thoughts about that. But let's assume for
   4    produce any documents because they're not in our        4   purposes of this discussion that these requests are
   5    custody and control or possession." So you can't        5   not premature. What is it that you think you can
   6    have it both ways. If you're acting on behalf of        6   produce or are willing to produce in response to
   7    these other agencies, you're acting on behalf of        7   these requests? And what is it about the requests
   8    these other agencies in the state. I just think         8   that -- I agree they're broad, but is there some way
   9    it's a double standard.                                 9   that we can agree in some manner, at some point, how
  10            MR. GILMOUR: Your Honor, if I might            10   these documents are going to be produced? Have you
  11    respond, we are not saying that we are not producing   11   thought about that?
  12    these documents. In fact, as I stated previously on    12          MR. GILMOUR: Yes, I have, Your Honor, and
  13    the October 31st conference that we had, this is       13   I think that as an initial starting point, I agree
  14    extremely premature by the United States, and I have   14   that they are entitled to information on our
  15    no idea why they have raised this issue. We have       15   damages, and in these areas that they have
  16    told them, and it's even in the letter confirming      16   identified, such as taxation and tourism, we are
  17    our meet and confer, that we will produce all of       17   willing to produce those and are in the process of
  18    this information to the extent that we have it. And    18   doing that. I think that asking for the past 15
  19    to the extent that we don't, we are willing to go to   19   years' worth of data is excessive and unduly
  20    the agencies and try and collect it from them. But     20   burdensome. I think an appropriate baseline would
  21    the United States' position has been that we can       21   be for the five years prior to the release, and we
  22    somehow compel those agencies to produce the           22   are willing -- and in the process of getting that
  23    information if they refuse.                            23   information, which with the information going
  24            SPECIAL MASTER TORGERSON: So stop, stop,       24   forward beyond the 2015 release, by the time we get
  25    stop, stop, stop. Don't go too far. You're going       25   into discovery next year, that will give them five


info@litsupport.com                         BEAN & ASSOCIATES, INC.                                         505-843-9494
                                 201 Third St. NW, Ste. 1630, Albuquerque NM 87102
            Case 1:18-md-02824-WJ Document 884-6 Filed 10/26/20 Page 4 of 4
                                                                                     30 (Page 114)
                                                   Page 114
   1    UNITED STATES OF AMERICA
   2    STATE OF NEW MEXICO
   3
   4               REPORTER'S CERTIFICATE
   5        I, Mary Abernathy Seal, RDR, CRR, CCR, do
   6    hereby certify that the foregoing pages constitute a
   7    true transcript of proceedings had before the said
   8    Court held in the City of Albuquerque, New Mexico,
   9    in the matter therein stated.
  10        In testimony whereof, I have hereunto set my
  11    hand on this 15th day of November, 2019.
  12
  13             _______________________________
  14             Mary Abernathy Seal, RDR, CRR, CCR
                 BEAN & ASSOCIATES, INC.
  15             NM Certified Court Reporter #69
                 License expires: 12/31/19
  16
  17
        Date taken: November 13, 2019
  18
  19
  20
  21
  22
  23
  24
  25




info@litsupport.com                         BEAN & ASSOCIATES, INC.                   505-843-9494
                                 201 Third St. NW, Ste. 1630, Albuquerque NM 87102
